DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 28 June 2021. The instant application has been awarded Track 1 status pursuant to the approval of the Track 1 grant request on 22 January 2021. It is noted that this application is a Continuation of United States Patent Application Serial No. 16/221,410, filed 14 December 2018, which is a Continuation of United States Patent Application Serial No. 15/494,381, now United States Patent No. 10,181,167, filed 21 April 2017, which benefits from Provisional Patent Application Serial No. 62/326,618 filed 22 April 2016. The Information Disclosure Statement (IDS) filed 21 July 2021 has been entered and considered. Claims 1-22 have been cancelled. Claims 23, 32, and 39 have been amended. Claims 23-45 are pending.




Response to Remarks/Amendment

[3]	Applicant's remarks filed 28 June 2021 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.  

[i]	In response to rejection(s) of claim(s) 23-45 under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 31 March 2021, Applicant provides the following remarks:

"…Applicant’s amended claims are not directed to an abstract idea under Step 2A, but rather are rooted in a technical solution for automatically identifying specific action that are likely to alter a predicted decision for one or more policymakers… "

Applicant further remarks:

“…the Office oversimplifies the analysis under Step 2A, Prong One by overgeneralizing claim 23 as collecting information about human actors, predicting how the policymakers are likely to act or decide on a particular issue, and recommending an action to be taken to influence decisions and summarily concluding that these concepts amount to...managing behaviors or interactions between people or...steps performable by human Mental Processing...the Office fails to account for broad swaths of claim 23 and superficially applies the directed to test to a generalization of claim 23 without considering the meaning of the individual elements or their relation to claim 23 as a whole…”



Specifically, as provided in the subsequent paragraph of the rejection, claim 32 includes:
“…accessing first information...for a particular pending policy…[and] information about a plurality of policymakers slated to make a determination on the pending policy...”, “…accessing second information to identify an action likely to change at least one of the initial prediction and the propensity of at least one policymaker...to...increase...a likelihood of achieving the desired outcome…”, and “…displaying...a...recommendation to take the action likely to change at least one of the initial prediction and the propensity of the at least one policy maker in order to increase the likelihood of achieving the desired outcome…”. Respectfully, Examiner maintains that when considered as an ordered combination, the above noted steps/functions of claim 32 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of performing actions 

Examiner further maintains that Claim 32 presents additional limitations which are performable by human mental processing and or by a human using pen and paper. Specifically, claim 32 recites “…determine an initial prediction relating to the outcome of the pending policy…including a prediction of the determination influencing the outcome of the pending policy for each of the plurality of policymakers and a measure of the propensity of each of the plurality of policymakers to decide in accordance with the determination”, “…identify an action likely to change at least one or the initial prediction and the propensity of at least one policy maker...generate a subsequent prediction corresponding to an increase in a likelihood of achieving the desired outcome…” and “…[make] a policymaking recommendation to take the action likely to change at least one of the initial prediction and the propensity of the at least one policy maker...wherein the...recommendation includes identifying at least one policymaker to target in a campaign…”. Respectfully, absent further clarification of the processing steps executed by the recited/implied computer and/or the recited “machine learning model”, one of CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Applicant remarks:

“...even assuming the claims involve human activity or a mental process...Applicant respectfully submits the amended claims integrate the alleged concepts into a practical application...At step 2A, Prong Two, the Office asserts that claim 23 does not integrate the judicial exception into a practical application, considering only the additional elements of a processor and from the Internet...This is incorrect. Accordingly, the Office again ignores vast swaths of claim 23 and fails to account for specific limitations recited therein [Applicant recites the elements of the amended claims addressed below]...Amended claim 23 integrates the alleged abstract idea into a practical application...claim 23 recites steps for automatically extracting data from the internet to generate a predicted outcome associated with a pending policy and recommending actions likely to alter the outcome. Due to the sheer volume of data...can make it virtually impossible for an analyst to collate related information and generate meaningful predictions or recommendations...claim 23 overcomes these difficulties by dynamically aggregating information and generating recommendation to alter policymaking outcomes...the system in claim 23 uses a machine learning model to generate an initial prediction and an associated confidence level...Claim 23 is therefore more than a mere drafting effort...”  



“...Applicant’s claims are not directed to an abstract idea, so the significantly more inquiry under Step 2B...is unnecessary. Nevertheless, Applicant notes that the claims also amount to significantly more than any alleged abstract idea...A proper analysis reveals that the claim elements, in an ordered combination, operate to provide a technical solution for automatically identifying specific actions that are likely to alter a predicted decision for one or more policymakers...”

In response, Examiner respectfully disagrees. As an initial matter, Examiner notes that Applicant remarks that certain limitations serve to integrate the abstract idea into a practical application. Examiner respectfully notes that that Step 2A prong 2 addresses “additional elements” which may integrate the judicial exception into a practical application of the judicial exception. In other words, prong 2 is directed to additional elements, i.e., evident technical elements, which impart a practical use/application on an otherwise abstract concept. 

With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, method claim 32, as well as system claim 23 and system claim 39 as presented by amendment, provide additional technical elements for consideration under prong 2. However, the technical elements provided as candidates in the claims are limited to the recited processor (claims 23 and 39) and an indication that information is scraped from the Internet (claims 23, 32, and 39), which Examiner has assumed uses a computer. As presented by amendment, each of the independent claims now indicates that a “machine learning model” is used to parse the scraped information and determine an initial prediction.
2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

First, with respect to the “use” of a machine learning model, Examiner notes that a machine learning model is reasonably understood to be a mathematical process or manipulation. While programming a machine learning component, i.e., conducting a training, can be considered a technical process executed by an inventive system, merely using or applying an existing mathematical process is reasonably understood to be a recitation of performing a mathematical process which could reasonably be performed by a human applying mental processing and/or using a pen and paper, e.g., adjusting weights of input elements etc. Accordingly, use of a model to make a prediction, presented generally and absent clarification of how the model is generated to make such specific prediction, is limited to a recitation of a mathematical process that may benefit from the efficiency and inherent processing capability of a generic device. The recitation of “using a machine learning model” constitutes a general linking of the abstract idea to a generic technical environment.    

Each of the above limitations generally associated with a computer states a result (e.g., information is scraped and accessed, policies are identified, predictions and recommendations are determined and displayed etc.) as associated with a respective “processor” recited (system claims) or implied (method claim). Beyond the general statement that the systems include a 

Examiner respectfully maintains that claim 32 (and claims 23 and 39) is/are reasonably understood to be conducting standard, and formally manually performed process of predicting and prescribing actions for impacting policymaking outcomes using the generic devices as tools to perform or facilitate the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of accessing information over a computer network, storing and retrieving information from memory, and displaying information to a user. The claimed predicting and prescribing actions for impacting policymaking outcomes benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 23, 32, and 39 as presented by amendment, includes the recited processor (claims 23 and 39) and an indication that information is scraped from the Internet (claims 23, 32, and 39), which Examiner has assumed uses a computer. And, by amendment, each of the independent claims now indicates that a “machine learning model” is used to parse the scraped information and determine an initial prediction.
Examiner respectfully maintains that these elements, and the claimed functions identified as associated with and/or engaging these elements (as noted above in consideration of candidate technical elements under step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. In support of Examiner’s maintained conclusion that the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as originally filed, Examiner notes paragraphs [0443]-[0444] [0451], [0470]-[0471], and [0478]-[0479]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. 

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) access and parse information scraped from the Internet; (2) determine predictions; and (3) communicate and display recommended action. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.


In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

[ii]	Applicant’s remarks directed to previous rejection(s) of claim(s) 23-45 under 35 U.S.C. 102/103 have been fully considered and are moot in light of newly added grounds of rejection responsive to the amendments to the subject claims.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


[4]	Claims 23-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a specified process of parsing scraped information using a machine learning model which entails a normalization of terms using a lookup table and matching terms to the normalized terms as disclosed in paragraphs [0233][0234] of the Specification, does not reasonably provide enablement for parsing information via a global set of all “machine learning models”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to apply a limitless set of machine learning techniques/modeling to parsing information as is commensurate in scope with these claims. 

NOTE: Examiner notes that as constructed, claims 23, 32, and 39 convey a function of parsing information to determine, using a machine algorithm, an initial prediction. Examiner has assumed that the limitation is intended to indicate that the parsing to determine as performed using a machine learning algorithm is directed to the parsing step. Examiner’s conclusion is based on the presence of a particular machine performed parsing process as disclosed in paragraphs [0233]-[0234] of the Specification as Published. Examiner further notes that if Applicant’s intention is to indicate/claim that the determining an initial prediction is performed using the machine learning model, Examiner could not readily identify a particular algorithm or model in the disclosure that provides a prediction via application of machine learning. While 

Dependent claims 24-31, 33-38, and 40-45 inherit and fail to remedy the deficiencies of their respective parent claims and are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a specified process of using a machine learning model does not reasonably provide enablement for parsing information via a global set of all “machine learning models” as is commensurate in scope with these claims. 
        




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[5]	Previous rejection(s) of claims 23-45 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea has/have not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendment above for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 23-45 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.


Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 23, 32, and 39 are directed to a systems and a method and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 23, 32, and 39 are determined to be directed to ineligible subject matter based on the following analysis/guidance:
Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 32, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of predicting and prescribing actions for impacting policymaking outcomes, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves to collect information about human actors (e.g., policymakers), predicting how the policymakers are likely to act or decide on a particular issue, and recommending an action to be taken to influence decisions, which is an ineligible concept of Organizing Human Activity, namely: legal interactions (e.g., agreements in the form of legal obligations and business relations) (e.g., legislative/policy determinations); and managing personal behavior or interactions between people (e.g., teaching and following rules or instructions) (e.g., instructing or influencing decisions of policymakers).
 
Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 


“…accessing first information...for a particular pending policy…[and] information about a plurality of policymakers slated to make a determination on the pending policy...”, “…accessing second information to identify an action likely to change at least one of the initial prediction and the propensity of at least one policymaker...to...increase...a likelihood of achieving the desired outcome…”, and “…displaying...a...recommendation to take the action likely to change at least one of the initial prediction and the propensity of the at least one policy maker in order to increase the likelihood of achieving the desired outcome…”. Considered as an ordered combination, the steps/functions of claim 32 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of performing actions by a human actor for the purpose of influencing the behavior/actions of human actors for the purpose of predicting and prescribing actions for impacting policymaking outcomes, which is an ineligible concept of Organizing Human Activity, namely: legal interactions (e.g., agreements in the form of legal obligations and business relations) (e.g., legislative/policy determinations); and managing personal behavior or interactions between people (e.g., teaching and following rules or instructions) (e.g., instructing or influencing decisions of policymakers), in the present 2019 PEG. 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 32 recites: “…determine an initial prediction relating to the outcome of the pending policy…including a prediction of the determination influencing the outcome of the pending policy for each of the plurality of policymakers and a measure of the propensity of each of the plurality of policymakers to decide in accordance with the determination”, “…identify an action likely to change at least one or the initial prediction and the propensity of at least one policy maker...generate a subsequent prediction corresponding to an increase in a likelihood of achieving the desired outcome…” and “…[make] a policymaking recommendation to take the action likely to change at least one of the initial prediction and the propensity of the at least one policy maker...wherein the...recommendation includes identifying at least one policymaker to target in a campaign…”. Respectfully, absent further clarification of the processing steps executed by the recited/implied computer, one of ordinary skill in the art would readily understand that given information about a pending policy and information about policymakers one of ordinary skill would be capable of estimating or predicting an outcome, factors influencing the decisions of the policymakers, and deciding on actions to influence the decision of particular policymakers employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Claim 32 does not recite any additional technical elements (e.g., hardware and/or programming) to be evaluated under step 2A prong 2. However, claim 32 utilizes language and terminology which implies involvement of underlying computing technology including scraping of information from the Internet and displaying information to a system user. Claims 23 and 39, directed to systems, introduce a processor identified, generally, as involved in the performance of the methods steps. 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: There are no additional elements in the claim; and/or generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.



Accordingly, claim 32 is reasonably understood to be conducting standard, and formally manually performed process of predicting and prescribing actions for impacting policymaking outcomes using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of accessing information over a computer network, storing and retrieving information from memory, and displaying information to a user. The claimed predicting and prescribing actions for impacting policymaking outcomes benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as originally filed, Examiner notes paragraphs [0443]-[0444] [0451], [0470]-[0471], and [0478]-[0479]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to 

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) access and parse information scraped from the Internet; (2) determine predictions; and (3) communicate and display recommended action. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.



In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract 
          
Independent claims 23 and 39, directed to an apparatus/system and computer-executable instructions stored on computer-readable media for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 24-31, 33-38, and 40-45, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


[6]	Claims 23-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull et al. (United States Patent Application Publication No. 2013/0179510) in view of Strausfeld et al. (United States Patent Application Publication No. 2013/0173354) and further in view of (Teller et al. (United States Patent Application Publication No. 20100179930).
With respect to (currently amended) claim 32, Hull et al. disclose a method for predicting and prescribing actions for impacting policymaking outcomes, the method comprising: accessing first information to identify, for a particular pending policy for which an outcome is not yet determined, information about a plurality of policymakers slated to make a determination on the pending policy, the determination influencing the outcome of the pending policy (Hull et al.; paragraphs [0009] [0010] [0076] [0079] [0082]; See at least selection and information pertaining to a particular legislative issue or bill. See further identification of legislators and decision status 
the second information indicating that a previous outcome associated with the at least one policymaker is attributed to the action...”.
With respect to this element, Hull et al. disclose identification of target decision makers to influence and further includes an assessment of attributes of the decision makers to rank the targets based on influence and geography (Hull et al.; paragraphs [0044] [0078] [0079] See at least targeted decision makers and rankings based on previous ideological learnings or ethical set of ideals). Hull et al. further includes functionality to recommend tactics to influence a particular outcome/vote including an assessment of past tactics and when they were tried with decision markers (Hull et al.; paragraphs [0079] [0086]; See listing of past tactics in conjunction with decision maker past ideological leanings with respect to the campaign and determinations of likelihood to influencing their vote, i.e., influencing an outcome). Examiner submits that the listing of past ideological learnings and prior success in influencing vote combined with a list of past tactics is reasonably a teaching of “...the second information indicating that a previous outcome associated with the at least one policymaker is attributed to the action...”, at least as presently claimed.  
With respect to scraping information from the Internet and parsing the scraped information, while Hull et al. disclose information gathering via crowd-sourcing and online sources, Hull et al. fail to expressly state that information is scraped from the internet and/or parsed for use making predictions. 
Further, with respect to making predictions of outcome and legislator positions, Hull et al. discloses a gathering of data and information and further monitoring present positions of 
However, with respect to these elements, as evidenced by Strausfeld et al., it is well known in the political science/policy advocacy art to utilize a listener to continually gather data and information via the Internet, i.e., “scrape”, and parse the data into organized searchable records for the purpose of predicting likely and trending positions of individual lawmakers and governing bodies (Strausfeld et al.; paragraphs [0040]-[0044]; See at least live listener data gathering and see parsing data into organized records with respect to individual members of congress). Strausfeld et al. further disclose prediction of the positions and directional trending of members of congress and/or congress as a whole with respect to a current or specified issue (Strausfeld et al.; paragraphs [0064]-[0067] [0079]-[0081]; See analysis of legislator level data to predict leanings on a current issue. See further generation of trend indications predicting shifting of changing positions of a particular issue).
Claim 32 has been amended with respect to the previously recited “parsing the scraped fir information” limitation to specify “...parsing the scraped first information to determine, using a machine learning model, an initial prediction...”.

the measure of the propensity including a confidence level assigned to the initial prediction...”.
With respect to this element, while Hull et al. discloses a prediction/likelihood of achieving a voting outcome and which includes analysis of ideological leanings of legislators and derivative calculations of a likelihood to vote a certain way and achieve a desired outcome, Hull et al. fail to disclose use of a machine learning model and assigning a confidence level to the predictive outcomes. Strausfeld et al. fail to remedy these deficiencies.
However, as evidenced by Teller et al., it is well-known in the art to apply machine learning models to Internet scraped data to analyze and predict political outcomes (Teller et al.; paragraphs [0023][0024][0028][0035] [0037] [0063] [0065]; See at least scraping of data, applying machine learning process to predict outcomes including political tactics and votes. See further testing and assessment including sensitivity and measures of likelihood that a prediction is correct, i.e., a confidence level). Accordingly, Teller et al. discloses a machine learning system which applies scraped and analyzed information to predict a political outcome and further presents a sensitivity level and likelihood that the prediction is correct, i.e., “...parsing the scraped first information to determine, using a machine learning model, an initial prediction...” and “...the measure of the propensity including a confidence level assigned to the initial prediction...”, at least as claimed. 





 


With respect to claim 34, Hull et al. disclose a method wherein accessing the second information identifying the action likely to change at least one of the initial prediction and the propensity of at least one policymaker includes at least one of accessing scraped data or accessing proprietary data (Hull et al.; paragraphs [0010] [0044][0077]-[0079]; See at least recommendation of tactics and target selection to initiate campaign to influence votes, i.e., increase the likelihood of achieving the desired outcome. NOTE: the crowd-sourced data specific to the campaign and target legislators is reasonably a form of proprietary data.). 
With respect to claim 35, Hull et al. disclose a method wherein the policymaking recommendation comprises a suggestion to target the identified at least one policymaker with at least one of direct mailings, phone calls, or emails (Hull et al.; paragraphs [0043][0044][0074][0075]; See at least recommendation of actions and tactics including emailing, phone banks, regular mail etc.).
With respect to claim 36, Hull et al. disclose a method wherein the initial prediction relating to the passage includes at least one overall percentage chance of passage of the pending policy, a prediction of a decision direction of each policymaker, and a propensity indicator reflecting a prediction of a conviction of each policymaker toward the predicted decision direction (Hull et al.; paragraphs [0010] [0011][044][0079]; See at least ranking of decision-makers based on at 
With respect to claim 37, while Hull et al. disclose accessing and analyzing data directed to monitoring legislators’ present vote intentions and generating actions and targets based on the analysis, Hull et al is silent with respect to generation of a trend or decision patterns.
However, as evidenced by Strausfeld et al. it is well known in the art to utilize trend analysis of voting positions and positions concerning particular issues to determine the disposition of legislations and the voting governing body (Strausfeld et al.; paragraphs [0064]-[0067] [0079]-[0081]; See analysis of legislator level data to predict leanings on a current issue. See further generation of trend indications predicting shifting of changing positions of a particular issue).
Regarding claim 37, the conclusions of obviousness and rationale to modify as presented for claim 32 above are applicable to claim 37 and are herein incorporated by reference.  
With respect to claim 38, Hull et al. disclose a method wherein the policymaking recommendation comprises a suggestion to target the identified at least one policymaker with at least one of direct mailings, phone calls, or emails (Hull et al.; paragraphs [0043] [0044][0074][0075]; See at least actions and tactics including emailing, phone banks, regular mail etc.).





Claim 23-31, as presented by amendment, otherwise substantially repeat the subject matter addressed above with respect to method claims 32-38 as directed to the enabling system. With respect to these elements, Hull et al. disclose enabling the disclosed method employing analogous systems and executable instructions (See at least Hull et al. Figs. 2-4). Accordingly, claims 23-31 are rejected under the applied teachings, conclusions obviousness, and rationale to modify as discussed above with respect to claims 32-38.

With respect to claim 39-45, independent claim 39 indicates that the “alignment data’ and “assumption data” are applied to the outcome and voting predictions. With respect to these elements, with respect to Hull et al. the initial data concerning the likely voting disposition of the legislators is reasonably a form alignment data and the crowd-sourced data which serves to provide the ongoing whip count based on “suspected inclinations” gathered using crowd-sourced information is reasonably considered to be “assumption data” (Hull et al.; paragraphs [0043] [0044]; See at least initial disposition and data gathering to generate suspected inclinations of the legislators).


Conclusion

[7]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Mojsilovic et al., PREDICTIVE AND DESCRIPTIVE ANALYSIS ON RELATIONS GRAPHS WITH HETEROGENOUS ENTITIES, United States Patent Application Publication No. 2014/0317038, paragraphs [0022]-[0024][0033]-[0038]: 

Relevant Teachings: Mojsilovic et al. discloses a system and method which utilizes sematic similarity comparisons of bills and legislator voters and relationships to predict votes for particular bills by legislators. The system/method links legislator and bill attributes to form the predictions. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT D RINES/Primary Examiner, Art Unit 3683